2015 WI 57

                  SUPREME COURT          OF   WISCONSIN
CASE NO.:               2014AP175-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against Michael Strizic, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Michael Strizic,
                                  Respondent.

                            DISCIPLINARY PROCEEDINGS AGAINST STRIZIC

OPINION FILED:          June 19, 2015
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                           2015 WI 57
                                                                   NOTICE
                                                     This opinion is subject to further
                                                     editing and modification.   The final
                                                     version will appear in the bound
                                                     volume of the official reports.
No.    2014AP175-D


STATE OF WISCONSIN                               :              IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Michael Strizic, Attorney at Law:

Office of Lawyer Regulation,                                            FILED
             Complainant,
                                                                   JUN 19, 2015
      v.
                                                                      Diane M. Fremgen
                                                                   Clerk of Supreme Court
Michael Strizic,

             Respondent.




      ATTORNEY      disciplinary         proceeding.       Attorney's          license
suspended.


      ¶1     PER   CURIAM.    This      is   a   reciprocal       discipline        case
that comes before the court in a rather unusual posture.
      ¶2     Attorney Michael Strizic was admitted to practice law
in Wisconsin in 1975.        His license is suspended for failure to
pay State Bar dues and failure to comply with continuing legal
education requirements.        Attorney Strizic was also admitted to
practice   law     in   Illinois   in    1981.        He   is    not    licensed       to
practice law in any other state.
                                                                         No.     2014AP175-D



        ¶3    When     an    attorney   licensed          in     Wisconsin       has   been
publicly disciplined by another jurisdiction, Supreme Court Rule
(SCR) 22.22 provides, in pertinent part:

             (3) The supreme court shall impose the identical
        discipline or license suspension unless one or more of
        the following is present:

             (a) The procedure in the other jurisdiction was
        so lacking in notice or opportunity to be heard as to
        constitute a deprivation of due process.

             (b) There   was   such  an  infirmity   of  proof
        establishing the misconduct or medical incapacity that
        the supreme court could not accept as final the
        conclusion in respect to the misconduct or medical
        incapacity.

             (c) The    misconduct    justifies                    substantially
        different discipline in this state.
        ¶4    In May 2013, Attorney Strizic was disciplined in a
jurisdiction——Arizona——where he is not licensed to practice law.
After    finding      that   Attorney   Strizic          had    failed   to    answer    or

otherwise defend against a State Bar of Arizona disciplinary
complaint, the Arizona Supreme Court found that:                           (1) Attorney
Strizic      exerted    undue    influence     over       a     client   to    obtain     an
unwarranted benefit for himself by preparing trust documents for
the client and including himself as a beneficiary; (2) Attorney

Strizic      intentionally       failed       to    comply        with     the     Arizona
disciplinary         investigation;     and        (3)     Attorney      Strizic       held
himself out to the public as a licensed lawyer even though he
did not have an Arizona law license.
        ¶5    Based    on    these   findings,      the        Arizona   Supreme       Court
concluded that Attorney Strizic had engaged in the unauthorized


                                          2
                                                                             No.    2014AP175-D



practice      of     law,    operated     under     a    conflict       of   interest,      and
failed to furnish information or respond promptly to an inquiry
or request from the State Bar of Arizona.                          The Arizona Supreme
Court    stated       that      if    Attorney    Strizic       had     been   an    Arizona-
licensed attorney, disbarment would have been the appropriate
remedy.       However, because Attorney Strizic was not licensed in
Arizona, a reprimand was the only available remedy, which the
court therefore imposed.                See Matter of Olsen, 881 P.2d 337, 339
(Ariz.       1994)       (disbarment      warranted,       but     because         respondent-
lawyer was not a member of the Arizona State Bar, the only
sanction that could be imposed was a censure (now a reprimand)).
        ¶6      In July 2013, Attorney Strizic moved to set aside the

Arizona court's report and order imposing sanctions, asserting
that    he    had    not     received     notice    of    the     Arizona      disciplinary
proceedings and had not become aware of any disciplinary action
having been taken against him until late May 2013, when the
publication         of    the   final    judgment       and     order    appeared      on   the
internet      and     was    discovered     by     Attorney       Strizic's        son.     The
motion further alleged that the Arizona disciplinary authorities
had      been        grossly         misinformed        about      Attorney         Strizic's
relationship with the decedent.                    In late July 2013, the Arizona
court denied the motion.
        ¶7      In January 2014, the Office of Lawyer Regulation (OLR)
filed a complaint against Attorney Strizic, seeking to impose
the discipline that the Arizona Supreme Court wanted to impose
(revocation), not the reprimand that the Arizona court had been


                                              3
                                                                                No.       2014AP175-D



constrained to impose due to the fact that Attorney Strizic was
not licensed to practice law in Arizona.
      ¶8      In       response    to     the      OLR    complaint,          Attorney         Strizic
effectively            invoked     two       of     the        exceptions       to        reciprocal
discipline       under      SCR    22.22(3).              He    claimed:            (1)    that     the
Arizona disciplinary proceedings were so lacking in notice as to
constitute       a      deprivation       of       due    process;       and     (2)       that     the
Arizona disciplinary proceedings suffered from an infirmity of
proof establishing the alleged misconduct.
      ¶9      Because       the    resolution            of    these    claims       necessitated
findings of fact and conclusions of law, this court referred the
matter      to     a     referee       for     a       hearing.          See    SCR       22.22(5).
Catherine M. Rottier was appointed to serve as referee.
      ¶10     Shortly before the scheduled evidentiary hearing, the
OLR filed with this court a stipulation and no-contest plea.
Therein, Attorney Strizic stipulated to most, but not all, of
the   facts      alleged     in     the      OLR    complaint          and    its    attachments.
Attorney Strizic also entered a plea of no contest to the two
counts of misconduct contained in the OLR complaint.                                      Count One
alleged      that        Attorney        Strizic          was     subject       to        reciprocal
discipline       under      SCR     22.22         "[b]y       virtue    of     having       received
public discipline imposed in Arizona for his violation of the
Arizona Rules of Professional Conduct."                            Count Two alleged that
Attorney Strizic violated SCR 22.22(1) by failing to notify the
OLR of his public discipline in Arizona within 20 days of its
effective        date.           The     parties          stipulated         neither           to   the
discipline       that      the     Arizona         Supreme       Court       wanted       to    impose
                                                   4
                                                                                     No.    2014AP175-D



(revocation)           nor    to    the    discipline           that     court    did       impose    (a
reprimand).             Instead,          the    parties          stipulated          to    a    60-day
suspension.
       ¶11       To justify this deviation from the discipline imposed
by the Arizona court, the parties explained in their stipulation
that       the     OLR        had      obtained            "newly        discovered             evidence
. . . during           the     pendency         of    the       disciplinary          action"       that
"specifically           contradict[ed]"                  the     Arizona        Supreme         Court's
finding that Attorney Strizic had exerted undue influence over
his client.            The stipulation did not, however, describe this
"newly discovered evidence" in any fashion.                                 Upon request from
the referee, the OLR explained in an e-mail to the referee that

this "newly discovered evidence" derived from the OLR's review
of   the     Arizona         probate      file       and    its      discussion       with       certain
witnesses.
       ¶12       The    referee           cancelled            the      scheduled          evidentiary
hearing       and,      in     late       December         2014,        filed    a     report       that
recommended the discipline to which the parties had stipulated:
a    60-day      license        suspension.                In     her    report,       the      referee
expressed concern about whether Attorney Strizic had received
notice of the Arizona disciplinary proceeding, saying:

            While the evidence is clear that Strizic did not
       receive actual notice of the disciplinary complaint in
       Arizona, it is much less clear that the Arizona
       procedure for mailing notice to the last known address
       of a lawyer not licensed to practice in Arizona
       constitutes "a deprivation of due process."    Strizic
       had his opportunity to present his case on the notice
       issue to the Arizona disciplinary authorities and they
       flatly rejected his arguments.

                                                     5
                                                                          No.     2014AP175-D


            Nonetheless, the absence of actual notice to an
       attorney threatened with the loss of his ability to
       practice law is very troubling. No one should suffer
       such a serious deprivation without being afforded a
       real opportunity to provide a defense.
       ¶13     The referee went on to question whether the absence of
actual       notice      of    the    Arizona       proceeding      deprived       Attorney

Strizic      of    a    real   opportunity         to   defend    himself    against      the
charge that he had exerted undue influence over his client, and
the referee posited that, had Attorney Strizic received actual

notice    of      the    Arizona      disciplinary        proceedings       and    defended
against them, he still would likely have emerged with a public
reprimand         for    his   admitted       ethical      lapses,      since     Arizona's
options on sanctions were limited due to the fact that he had no
license to practice law in Arizona.                      The referee said, however,
that   Attorney         Strizic      likely   would      not     have   emerged    with    an
order saying he would have been disbarred in Arizona if he had
been licensed to practice there.

       ¶14     The referee explained:

       [I]t was not so much an infirmity of proof in the
       Arizona proceedings as it was an absence of a defense
       by Strizic, caused by his failure to receive actual
       notice of the Arizona complaint.

            The most serious allegation against Strizic in
       the Arizona disciplinary proceedings is that he
       exerted undue influence over a client to obtain
       financial advantage for himself. This is the very
       allegation against which Strizic could have offered
       the most compelling defense. Had he done so, the
       sanction order in Arizona might have read much
       differently.

               . . . .



                                               6
                                                                       No.     2014AP175-D


      [T]he    record   here   does  not   demonstrate  much
      opportunity for Strizic to present his defenses in
      Arizona.    . . .   Thus, the protections afforded by
      SCR 22.22(3)(a) and (c) are triggered here.
      ¶15   The    referee      agreed     with   the       parties    that    a    60-day
license     suspension       was     appropriate.            The     referee       further
recommended that Attorney Strizic be required to pay only one-
half of the costs of these proceedings.1
      ¶16   With this unique factual and procedural background, we
are   now   called    upon    to     review     the    referee's      report       and    the

stipulation which it approved.
      ¶17   Under SCR 22.22(3), in reciprocal discipline matters,
this court shall impose the identical discipline unless one of
the enumerated exceptions is shown.                   Our review of the record,
including    the     parties'      stipulation        and   the     referee's      report,
leads us to conclude that the misconduct at issue in this case
justifies substantially different discipline than that imposed
by the Arizona Supreme Court.              See SCR 22.22(3)(c).
      ¶18   Attorney Strizic admits to conduct in Arizona that, we
conclude, constitutes violations of SCR 20:1.8(c) (soliciting a
substantial gift from a client) and SCR 20:5.5(a)(1) (practicing
law in a jurisdiction where doing so violates the regulation of
the legal profession in that jurisdiction).                          Attorney Strizic
also pled no contest in the stipulation to failing to notify the
OLR of his Arizona discipline within 20 days of the effective


      1
       The full costs           of   the    proceeding        are    $1,546.02       as    of
January 26, 2015.



                                            7
                                                                       No.    2014AP175-D



date       of   that    discipline,   in    violation   of   SCR       22.22(1).      We
conclude         that    if    the    OLR    had   commenced       a     freestanding
disciplinary action rather than proceeding under the reciprocal
discipline rule,2 the admitted misconduct would warrant a 60-day
suspension of Attorney Strizic's Wisconsin law license.
       ¶19      As to costs, we agree with the referee that due to the
unusual         nature    of   this    case,    Attorney     Strizic         should   be
responsible for one-half of the OLR's $1,546.02 in costs, for a
total of $773.01.
       ¶20      IT IS ORDERED that the license of Michael Strizic to
practice law in Wisconsin is suspended for a period of 60 days,
effective the date of this order.

       ¶21      IT IS FURTHER ORDERED that within 60 days of the date
of this order, Michael Strizic shall pay to the Office of Lawyer
Regulation one-half of the costs of this proceeding, $773.01.




       2
       The OLR is not required to automatically invoke the
reciprocal disciplinary system whenever an attorney is publicly
disciplined   in  another   jurisdiction.     The  statement  in
SCR 22.22(2) that the OLR director "may" file a complaint
demonstrates that the director has discretion to file a
reciprocal discipline complaint, to file a de novo disciplinary
action, or to take no action at all.     In this case, a de novo
disciplinary proceeding may have allowed the development of a
substantially different record than what was developed in
Arizona and may well have avoided various procedural anomalies.
Under the unique circumstances of this case, however, we choose
to embrace a practical solution and take the case as we find it
rather than ordering additional proceedings that would result in
further delay and increased costs. Accordingly, we approve the
60-day suspension under SCR 22.22(3)(c).



                                            8
                                                             No.   2014AP175-D



     ¶22     IT   IS   FURTHER   ORDERED   that    Michael   Strizic      shall
comply with the provisions of SCR 22.26 concerning the duties of
a person whose license to practice law in Wisconsin has been
suspended.
     ¶23     IT   IS   FURTHER   ORDERED    that    compliance     with    all
conditions of this order is required for reinstatement.                     See
SCR 22.28(2).




                                      9
    No.   2014AP175-D




1